Case 2:16-cv-04072-JS-ST Document 108 Filed 03/25/20 Page 1 of 1 PageID #: 789

Page 1 of 1


UNITED STATES DISTRICT COURT                               Courtroom 840
EASTERN DISTRICT OF NEW YORK                               DATE: 3/25/2020
                                                           TIME: 10:30 a.m            FILED
                                                                                      CLERK
BEFORE: GARY R. BROWN, U.S. DISTRICT JUDGE
                                                                            3:43 pm, Mar 25, 2020
CASE: CV 16-4072 (GRB) RENE V. MUSTAFA ET AL
                                                                                U.S. DISTRICT COURT
                      TYPE OF CONFERENCE: PRE-MOTION                       EASTERN DISTRICT OF NEW YORK
                                                                                LONG ISLAND OFFICE
APPEARANCES:          Plaintiff: William Brooks
.
                      Defendant:      Amy Bedell, Gregory John Radomisli

COURT REPORTER/FTR#:10:32-11:15
               Motion for:    s/j
               Movant:         defendants _____________________
Case called.
☒       Counsel for all sides present.
☒       Pre-motion conference held.
               ☐Parties to meet and confer and submit a schedule within 2 weeks.
               ☒Motion Schedule set.          Motion served by: 4/30/2020
                                                    Response served by: 6/30/2020
                                                    Reply and all papers filed by: 7/15/2020

☐       Discovery to proceed while motion is pending. Parties to contact Magistrate
              Judge assigned to the case to schedule an Initial Conference.
☐       Choose an item.

☐       Motion argued.
☐       Motion is Choose an item.(** No written decision**)
☒    Other: The Court deems the motion made and grants in part and denies in part the
summary judgment motion. Briefing schedule set regarding the remaining claims.

☐       The parties are to submit order on notice to all parties.
☐       Settlement discussed. Choose an item.
☐       Jury Selection and trial set for:
               Joint pretrial order due by:
